Citation Nr: 0700546	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-41 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


ISSUE

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to 
June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for 
bilateral sensorineural hearing loss, with an evaluation of 0 
percent effective April 18, 2002.


FINDING OF FACT

The veteran has bilateral sensorineural hearing loss, but his 
hearing loss does not meet schedular requirements for a 
compensable rating.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85-4.87, 
Diagnostic Code 6100 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.  The 
disability must be viewed in relation to its history.  38 
C.F.R. § 4.1.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria 
for the next higher evaluation.  38 C.F.R. § 4.7.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999). 

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with average hearing thresholds determined by 
puretone audiometric testing at frequencies of 1000, 2000, 
3000 and 4000 cycles per second.  "Puretone threshold 
average" is the sum of the puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz divided by four.  This average is 
used in all cases (including those in §4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).

The rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  38 C.F.R. § 
4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent nine categories of 
decibel loss based on the puretone audiometry test.  The 
Roman numeral designation is located at the point where the 
percentage of speech discrimination and puretone threshold 
average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the Roman numeral designation will be 
determined for hearing ear, separately, from either Table VI 
or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  A Roman numeral designation will also be 
determined from either Table VI or Table VIa, whichever 
results in the higher numeral. when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  That numeral will then be elevated to the next 
higher Roman numeral.  As will be apparent from the evidence 
described below, neither 38 C.F.R. § 4.86(a) nor (b) is 
applicable in this appeal.  38 C.F.R. § 4.86. 





Facts & Analysis.  Service medical records (SMRs) contain the 
following evidence:

May 1963 (Enlistment Examination)
Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
10
0
0
0
Left 
ear
10
0
0
10
5

May 1964
Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
-5
0
-5
5
10
Left 
ear
-5
0
-10
5
5

July 1965
Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
0
0
+5
5
5
Left 
ear
-5
-5
0
10
15

March 1966
Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
0
0
0
0
15
Left 
ear
0
0
0
5
10

April 1966
Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
0
0
0
0
10
Left 
ear
5
5
5
5
10

April 1967
Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
5
15
25
25
35
Left 
ear
10
5
15
25
30


May 1967 (Separation Examination)
Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
-5
0
5
15
15
Left 
ear
0
-5
5
10
15

None of the veteran's in-service hearing test results support 
an initial compensable rating.  38 C.F.R. § 4.85.  Although 
the April 1967 test found thresholds of 35 decibels for the 
right and 30 decibels for the left ear at 4000 Hertz, 
puretone averages were 25 decibels for the right ear and 
18.75 decibels for the left ear.  These averages each 
correspond to Level I hearing, which is noncompensable.  

Post-service evidence includes an audiological evaluation 
done by VA in April 2002.  According to the audiologist, 
puretones of the right ear are within normal limits to 2000 
Hertz, with moderate to moderately severe sensorineural 
hearing loss, combined type, from 3000 to 8000 Hertz.  The 
audiologist also reported that the left ear was within normal 
limits from 250 to 2000 Hertz, with mild to moderate 
sensorineural hearing loss, combined type, at 3000-8000 
Hertz.  She added that speech recognition scores were 
excellent in the right ear.  However, specific frequency 
scores were not reported.  This information is thus 
inadequate for rating purposes.

In January 2004 the veteran underwent a VA audiological 
examination.  Results of that examination were as follows:

January 2004
Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
15
25
55
65
Left 
ear
20
10
15
40
40

Puretone averages were 40 decibels for the right ear, and 
26.25 decibels for the left ear.  Speech recognition scores 
were 96 for the right ear and 98 for the left ear.  These 
findings correlate to Level I hearing in each ear, which is 
noncompensable.  38 C.F.R. § 4.85, Tables VI, Via, and VII.

A letter dated in September 2004 from a private treating 
physician advises that the veteran has "mild to severe 
downsloping bilateral high frequency sensorineural hearing 
loss."  This physician also reported "a significant 
decrease specifically in the high frequencies around 4000 
Hertz," and added that speech reception thresholds were "15 
decibels in both ears."  However, inasmuch as this evidence 
lacks specificity with regard to individual frequencies, it 
too is inadequate for evaluation purposes.

Results of a December 2004 VA examination were as follows:
December 2004 
Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
20
30
60
65
Left 
ear
15
10
20
30
30

Puretone averages were 43.75 decibels for the right ear, and 
22.5 decibels for the left ear.  Speech recognition scores 
were 94 for the right ear and 100 for the left ear.  These 
findings correlate to Level I hearing in each ear, which is 
noncompensable.  38 C.F.R. § 4.85, Tables VI, Via, and VII.

An audiological evaluation done in October 2005 by a private 
otorhinolaryngologist revealed  puretone air conduction 
thresholds (at 500, 1000, 2000, 3000, and 4000 Hertz) of 30, 
30, 40, 70, and 70 decibels in the right ear; and 15, 20, 20, 
50 and 50 decibels in the left ear.  Puretone averages were 
52.5 for the right ear and 35 for the left ear. These 
findings correlate to Level III hearing in the right ear, and 
level 1 hearing in the left ear.  See 38 C.F.R. § 4.85, Table 
VIa.  The combination of these two numeric designations 
corresponds to a noncompensable rating.  38 C.F.R. § 4.85, 
Table VII. 

In June 2006 the veteran underwent another C&P examination.  
Findings from that examination were as follows:



June 2006 
Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
 
15
35
55
55
Left 
ear
 
20
20
30
30

Puretone averages were 40 decibels for the right ear, and 25 
decibels for the left ear.  Speech recognition scores were 96 
for each ear.  These findings correlate to Level I hearing in 
each ear, which is noncompensable.  38 C.F.R. § 4.85, Tables 
VI, VIa, and VII.

The Board has considered the provisions of 38 C.F.R. § 4.86 
for exceptional patterns of hearing impairment.  However, the 
veteran does not have a puretone threshold of 55 decibels or 
more at each of the frequencies 1000, 2000, 3000, and 4000 
Hertz to warrant application of 38 C.F.R. § 4.86(a).  
Further, the evidence does not reflect the requisite 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz that would also warrant application of 38 C.F.R. 
§ 4.86(b). 

The veteran argues that he should be granted a compensable 
rating for his bilateral sensorineural hearing loss because 
he must frequently ask his clients and students to repeat 
themselves; because he must frequently increase the volume of 
his radio and television; and because his hearing problems 
are becoming progressively worse.  However, hearing 
evaluations are performed by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  As such there is no basis to 
establish a higher rating than the assigned noncompensable 
rating.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  As 
the preponderance of the evidence is against the veteran's 
claim for a compensable rating for bilateral sensorineural 
hearing loss, that claim is denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in October 2002 and May 
2006 satisfied the duty to notify provisions.  Service 
medical records have been obtained and made a part of the 
file.  VA treatment records have also been obtained and made 
a part of the file.  In addition, the veteran has undergone 
multiple VA examinations, the reports of which are of record.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  These duties to notify and assist 
were met prior to the final RO adjudication in the July 2006 
supplemental statement of the case.


ORDER

A compensable evaluation for bilateral sensorineural hearing 
loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


